PETITION TO REHEAR.
Upon petition to rehear,
Cooke, J.,
said:
This cause was determined at the last term of this court, and a petition to rehear held over under advisement. The petition to rehear presents no question that was not fully considered on the former hearing, and upon a careful reconsideration of the *572questions then decided, a majority of the court are satisfied that the original opinion was correct, and adhere to it.
The petition to rehear will therefore be dismissed.
Freeman J., dissents.